*291
ORDER

PER CURIAM.
Appellant, Brenda Moye (“Claimant”), appeals from the decision of the Labor and Industrial Relations Commission (“the Commission”) in favor of Respondents, Walgreens (“Employer”) and Division of Employment Security (“the Division”). The Commission adopted the decision of the Appeals Tribunal, which affirmed the deputy’s determination that Claimant is not entitled to unemployment benefits because she voluntarily quit her job with Employer without good cause attributable to her work or Employer. We affirm.1
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the Commission’s decision pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.

. We deny the Division’s motion to strike taken with the case.